LACOMBE, Circuit Judge
(after stating the facts). There was some discussion upon the oral argument as to whether complainant brought tills suit as a taxpayer, under the express statutory provisions authorizing such suit (Laws 1881, e. 5531; Law's 1887, c. G73; Laws 1.892, e. 301), or as an individual abutting owner, to prevent some anticipated injury to her individual property. The complaint is evidently framed as a taxpayer’s bill under the statute. It contains the averments as to jiayment of taxes which said statute calls for; and it is thought that upon the oral argument it was conceded by complainant that this is a taxpayer’s suit, under (líese statutes. It will be treated as such in this opinion, for under any other theory the relief asked for by way of preliminary injunction would be premature. There is nothing to show that the gran ling of a consent to build and operate a street railroad by the local authorities contrary to the provisions of law will work irreparable injury to the abutting owner. When the railroad company, relying upon such consent, may undertake to build its road, such abutting owner may apply for relief; but that time may never come, and, until some danger peculiar to the abutting' property i's threatened, the owner of such property is in no position to demand a preliminary injunction peculiarly for its protection.
*860It is contended in opposition to the motion that, if complainant is suing under the taxpayer’s act, the suit is one in which the parties in interest on the complainant’s side are in reality the city of Brooklyn and the general body of taxpayers therein, and that the federal court would have no jurisdiction of such an action. The statute gives to any person whose assessment shall amount to $1,000, and who shall be liable to pay taxes on such assessment, and shall have paid them within one year, an independent right to sue and to prosecute the suit thus brought, without being compelled to allow other parties in interest to come in and join themselves as co-complainants. It is true that the city of Brooklyn, other taxpayers therein, and, indeed, the public generally, are interested in the result, possibly more interested than this complainant; but, so long as she chooses to prosecute this suit as sole complainant, none of those thus interested can become parties to the record on the complainant’s side of the controversy. This is determinative of the objection. “In controversies between citizens of different states, the jurisdiction of the federal courts depends, not upon the relative situation of the parties concerned in interest, but upon the relative situation of the parties named in the record. * * If [parties plaintiff] are personally qualified by their citizenship to bring suit in the federal courts, the jurisdiction is not defeated by the fact that the parties whom they represent may be disqualified.” Coal Co. v. Blatchford, 11 Wall. 175; Pennington v. Smith, 24 C. C. A. 155, 78 Fed. 389. The taxpayer’s act expressly gives the right in a proper case to maintain an action to prevent any illegal official act. It is the theory of the act that, when it shall appear that proposed official action is illegal, the courts may prevent the taking of such action, although, being illegal, it would, if taken, confer no rights upon any one. In order, however, to entitle the complainant bringing suit under the provisions of that act to a preliminary injunction, the right to such relief must be made clear and certain.
The following excerpt from an opinion of the state supreme court, rendered in a case where consent to the operation of a street railroad was sought for, well expresses the principle which should govern upon applications of this sort. The decision was at special term, but the opinion, written by an able, careful, and experienced judge, has apparently never oeen questioned:
“An injunction pendente lite should only be granted in a case like the present, where the plaintiff clearly shows the official action complained of was illegal. Great injury would here result to the defendant corporation from the granting of such an injunction, while no irreparable injury would result to the plaintiff or. the taxpayers generally for its refusal. The injunction sought pendente lite is precisely the same as the injunction prayed for in the complaint herein. The plaintiff thus asks us on motion to give him the equivalent of the final judgment upon a trial of the action. It is plain that, if his charges of illegality are sustained, the taxpayers will lose nothing by the proposed sale. If, on the other hand, they are not sustained, the defendant corporation will lose all it has thus far attained by the proceeding in question, and will be compelled to proceed de novo. These considerations are conclusive against the present application; for-it is entirely clear that such a case of illegal official action as would justify the sweeping injunction asked has not been made out.” Abraham v. Meyers (Sup.) 23 N. Y. Supp. 226, 228.
*861buck is the slate practice, and in this circuit the federal courts do no( grant injunctions pendente lite, which may change the defendant's position to his hurt without securing to the plaintiff any right uoi already abundantly protected, except where the right to such relief is clear.
In tlie case at bar, if tbe contemplated action of the board of aider-men, as local authorities, giving consent to the construction and operation of a, road, be an exercise of power which they now possess, and which is in no way prohibited, the granting of an injunction pendente life would not only postpone the exercise of that power, but would absolutely prevent any such exercise, since it is conceded that, after mid night, on the 31st of December, whatever present powers in that regard may be possessed by the board of aldermen will cease and determine. Irreparable injury would thus be worked to the defendant railroad company. If, on the other hand, injunction pendente lite were refused, and the board of aldermen should thereupon grant 1lie consent, and if should eventually be held by the court of last resort that such an act on their part was an illegal one (which is what complainanr claims it is), no rights either of the complainant, of the cih of Brooklyn, or of the taxpayers therein, would be in any wise impaired or a Heeled by the refusal of the injunction, for such illegal consent would not: be worth the paper on which it: was written.
The ground upon which complainant most strenuously relies is the assumed prohibition in sections 73 and 74 of the Greater Yew York Charter (called hereinafter the “Yew Charter”), which are quoted abóte. As will be seen, section 73 begins as follows, “After the approval of (his act, no franchise or right to use the streets, avenues, parkways or highways of the city shall be granted by the municipal assembly to any person or corporation for a longer period than twenty-live years,” and proceeds with detailed provisions as to renewals, and as to disposition of plant upon termination of the franchise. In the recent case of Gusthal v. Board, 48 N. Y. Supp. 652, the appellate division of the supreme court, First department, has construed this section, holding iliat this prohibition against granting a franchise or right to use the streets for more than 25 years is now in force. As the decision of an appellate court of the state construing a state statute, Ihe conclusions in the Gnsihal Case may be followed by this court upon such a motion as this, although the question be not as yet settled by tbe state court of last resort. Briefly stated, the reasoning' by which this conclusion was reached is as follows: The new
charter contains the following section:
“See. Kill. For the purpose of determining the effect of this net upon other acts and the offeer of other acts upon this act, this act shall, except as in this section is otherwise provided, he deemed to have heeu enacted on the first day of January, in the year 1898. This act shall take effect on the first day of January. 1898: provided, however, ihat whore by the terms of this act an eleeiion is provided or required to bo held or other act done or forbidden prior to January 1, 1898, then as to such election and such acts, this act shall take effect from and after its passage, and shall be enforced immediately, anything in this chapter or act to the contrary notwithstanding.” •
II: is apparent from this section 1611 that the legislature contemplated that tbe act contained some prohibitive provisions which were *862to go into effect immediately on the passage of the act. The existing condition of affairs as to franchises was, from the city’s standpoint, unsatisfactory. The creation of the greater city would make such franchises more valuable, and induce a “pressure upon all those various municipalities which for a short time possessed the right of granting permanent franchises, to grant such franchises to corporations, before the statute creating the Greater blew York took effect.” The phrase “after the approval of the act” is a peculiar one. It must be presumed that it was coupled with the provisions of this particular section, not idly, but for some intelligent purpose. In terms, the section forbids the doing of an act after the approval of the new charter (May 4, 1897). Therefore we have an instance of “an act forbidden prior to January 1,1898”; and, by virtue of section 1611, so much of the charter as in terms forbids such act takes effect upon the passage of the statute. To the suggestion that the prohibition was by its terms one operative only upon the “municipal assembly,” — a body which would not come into existence until January 1, 1898, — it was replied that the important words of the section were those declaring the intention of the legislature that, as to the power of granting franchises for more than 25 years, this section shall be taken out of the general provision by which the act was to take effect on January 1, 1898, and that this paramount intent must control the inconsistent subordinate provision.
The next question to be decided is whether section 74 is also now in force, and whether the grant of consent to a street-railroad company by the local authorities in the city of Brooklyn, in conformity to the provisions of law existing before the passage of the new charter, will be an illegal act, unless such consent be granted in strict conformity to the provisions of section 74. It is thought that, for the purpose of determining its effect upon prior acts, this section 74 must be deemed to have been enacted on January 1,1898, for the following reasons:
First. This section, unlike the other, does not contain any words declaratory of the paramount intention of the legislature that it shall go into effect on the approval or on the passage of the act.
Second. Section 74 is not an essential and necessary adjunct to section 73. Section 74 provides that, before any grant of a franchise to use a street shall be made, certain specified provisions of such proposed grant shall be published for a specified time “in the City Record,” and in two daily newspapers; that the proposed ordinance embodying the consent shall be referred “by the municipal assembly” to the “board of estimate and apportionment,” who shall make certain specified inquiries; that no grant of such consent shall be made except on terms approved by the “board of estimate and apportionment.” Finally, it provides that such grant or consent shall require the concurrence of three-fourths of all the members “elected to each branch of the municipal assembly,” and further provides for a veto by the mayor, and for a vote passing the ordinance over such veto.
It will be observed that this is a regulation of the method in which consents may be granted. It is one thing to prohibit the granting of any consent whatever for a period of more than 25 years, and it is a *863different tiling to provide in what manner consents for a period, however shorl, shall be obtained.
Third. The language used in section 74 manifestly contemplates a state of affairs to come into existence only when the new charter iakes effect. The detailed provisions above referred to show this plainly. The “municipal assembly,” composed of two branches, each meeting and voting independently of the other, is a new creation. The publication of the “City Record” is provided for elsewhere in the new charter, and so is the creation of a “hoard of estimate and apportionment,” with functions extending throughout the territorial limits of the new city. In construing section 73, the single secondary phrase “municipal assembly” might fairly he subordinated to the paramount intention expressed elsewhere in the section. In section 74, however, we have a succession of propositions which can hardly he called secondary, and no paramount intention inconsistent with those expressed in the, section.
Fourth. If section 74 be construed as complainant contends it should he, the result will be to hold that the Greater New York charier absolutely suspends the grant of any street-surface railroad franchise within the territory constituting Greater New York, hv some at least, if not by all, of the local authorities within said territory, between May 4,1897, and January 1,1898. Within that territory there now exists no “municipal assembly” composed of two branches. There is a hoard of estimate and apportionment in the city of New York, and another such board in the city of Brooklyn. Whether or not there hi» one in Long Island City this court is not advised, hut certainly among the other political communities occupying the territory within the limits of the new city, and not within those of the existing cities, no such hoard is to he found. There is a publication known as the “City Record” in the city of New York. There is no such paper published in the other communities. If, therefore, the provisions of section 74 must he followed literally, or even substantially, in granting consents during the period between (lie passage of the act, on the 1st of January, no such consents can he granted at: all. at least within a considerable portion of the territory to be occupied by the new city.
Fifth. The new charter was prepared by a hoard of eminent gentlemen of large experience in municipal legislation, and such charter was passed by the legislature as it came from the hands of the commission with no material change. The primary function of the commission was to prepare a body of statute law under which the new city, consolidated from the several political communities already existing, was to have its life. Any regulation, modification, or repeal of the laws in force in such original communities, before they should become welded into the new city, is legislation, germane, indeed, to the subject with which the commission wás dealing, hut not essentially embraced therein. It must he assumed that this eminent body of experienced men appreciated the difference between permanent legislation for the new city and temporary legislation for the original communities out of which the city was to be formed; and it might fairly he supposed that if the gentlemen who drafted this act and the *864legislature who passed it intended to prohibit absolutely and peremptorily the granting of franchises in the whole or in a part of such territory intermediate the passage of the act and January 1, 1898, they would have expressed that intention with no uncertain sound. There is nothing startling or unreasonable in the proposition that section 73 is to go into effect at once, and section 74 only when the new city comes into existence. Having prohibited the local authorities in the original communities from granting franchises for more than 25 years, the legislature might, without any inconsistency, leave them in all other respects free to exercise the powers which they already possessed during the remaining eight months of their existence. It is quite conceivable that within the territorial limits of the new city there may be many local communities now existing.which have absolutely nothing in common with their future'fellow citizens, and which will have nothing in common with them for years to come, except the bond of political union into a new municipality. It would not be surprising to find the legislature leaving to such communities, within the 25-year limit, the power during the brief period which must elapse before consolidation to determine for themselves what may be the immediate needs of their particular locality in the matter of street-surface railroads, instead of relegating the whole matter to the decision of new boards, in which the delegates from such local communities might be hopelessly outvoted by other delegates, who may not have so intelligent an appreciation of the needs of the locality.
Sixth. It is contended that, inasmuch as section 74 forbids the doing of certain acts therein specified, the language of section 1611 makes it operative immediately upon the passage of the new charter. Section 74 contains an express prohibition in the phrase, “No grant by the municipal assembly shall be made except on terms apj)roved by vote or resolution of the board of estimate and apportionment.” It also contains an implied prohibition, for the use of the phrase, “Before any grant shall be made, * * [such grant] shall be published,” etc., necessarily imports a prohibition against making grants without publication. The difficulty, however, with the argument from section 1611, is that it does not provide that the new charter shall take effect from its passage “where, by the terms of this act, an act is forbidden,” but only “where, by the terms of this act, an act is forbidden prior to January 1, 1898”; i. e. is forbidden during the period subsequent to passage, and prior to January 1st. But section 74 does not, “by its terms,” forbid any act during said period.
In conclusion, therefore, while the decision of the appellate division in the Gusthal Case, holding that section 73 is now in force, is well within the limits of judicial construction as expounded by the courts of last resort (People v. Commissioners of Taxes, 95 N. Y. 558; People v. Lacombe, 99 N. Y. 43, 1 N. E. 599; Church of Holy Trinity v. U. S., 143 U. S. 457, 12 Sup. Ct. 511), and will be followed here, it is thought that the further proposition contended for is close upon the extreme border line, and by no means so clear as to warrant the granting of an injunction pendente lite, in view of the possible results indicated at the outset of this opinion. In the absence of any *865slate authority supporting such proposition, this court must decide the question here presented in accordance with its own opinion, uninfluenced by the well-recognized doctrine that state court construction of state statutes will ordinarily be followed. In view of the fact That this same question is now before the appellate division, it would apparently he best to await its decision; but the time left before the end of the year is so short that it would he unjust to the defendant-company to curtail such time by any order of this court, upon any doubtful construction of the law.
The remaining points which have been argued may be briefly disposed of.
Section 92 of the railroad law provides that, before acting upon an application for consent, the local authorities shall give public notice thereof, and of the time and place when it will be first considered. It further provides that, whenever the consent of the common council of the city is applied for, the “first consideration” of which notice is required may he by a committee of such common council. The common council in the city of Brooklyn took office in January, 1896, for a ¡period of two year's. Public notice, in a proper form, by advertisement, was duly given of a first consideration before the railroad committee of that hoard, early in 1896, and hearings thereon were had before such committee. The common council, remaining unchanged in the meantime, has selected from its members a new president for the year 1897. It has substituted a new member on the railroad committee in the place of one who died, and, in reorganizing such committee for the year 1897. has made one further change in -its membership. The notice of the time and place when the application for consent is to be first considered seems to have been in strict conformity to the provisions of the section. The common council which directed the giving of such public notice is the same common council that is now about to pass upon the application. In the absence of any authority sustaining sncli proposition, it is very far from clear that a change in (he membership of the railroad committee will operate to make the action of the common council illegal.
It is further contended that the grant in question is illegal and void, for the reason that “it includes portions of streets and avenues not included in the defendant railroad company’s certificate of incorporation.” This quotation from the brief asserts the existence of a fact which is disputed in the.answer and affidavits. In the absence of the original certificate of incorporation or a certified copy thereof, this court is not prepared to decide such disputed question of fact in favor of complainant upon ex parte affidavits.
It is further contended that the defendant railroad company was without capacity to apply for or accept the grant of a franchise to build and operate its road. Complainant relies on section 59 of the railroad law, which provides that no corporation hereafter formed under the laws of this state shall exercise the powers conferred by law upon such corporation until the directors shall cause a copy of the articles of association to he published in one or more newspapers, nor until the hoard of railroad commissioners shall certify that such publication has been and that convenience and *866require the construction of such railroad. Concededly, the defendant corporation holds no such certificate. The question is^ not a new one. It was considered in the case of a steam railroad in People v. Board of Railroad Com’rs, 4 App. Div. 259, 38 N. Y. Supp. 528, 861; and compliance with the provisions of the section above referred to was held to be a condition precedent, even to the existence of a railroad corporation. The converse was held in the case of a street railroad by the supreme court in Erie county in McWilliams v. Jewett, 36 N. Y. Supp. 620. The opinion in Re Empire City Traction Co., 4 App. Div. 103, 38 N. Y. Supp. 983, looks in the same direction, although it is not precisely in point, since the conclusion arrived at is based upon another section of the railroad law, not presented in the case at bar. Suffice to say that, in face of the conflict of authority in the state courts above indicated, it is by no means entirely clear that the action of the common council would be illegal, upon the theory that the defendant railroad company was without capacity to apply for or accept the grant.
The application for an injunction pendente lite is granted as prayed for, so far as the provisions of section 73, prohibiting the grant of a franchise for more than 25 years, are concerned. In all other respects the motion is denied, and the preliminary stay vacated.